COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00040-CV


In the Interest of J.B., M.B., and         §    From the 431st District Court
E.B., Children
                                           §    of Denton County (2012-70604-
                                                431)
                                           §
                                                December 23, 2015
                                           §

                                           §    Opinion by Justice Sudderth

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for a new trial.

      It is further ordered that appellee, L.M.B, shall pay all of the costs of this

appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bonnie Sudderth_______________
                                         Justice Bonnie Sudderth